DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Background
The amendments to the claims in the Applicant’s Reply to Non-Final Office Action, filed on 04/12/22, have been entered.
According to the Response, claims 1-5, 7-13, and 15-20 are currently pending.  Claims 1, 3, 7, 11, 12, and 15 have been amended.  Claims 6 and 14 were previously canceled.
Allowable Subject Matter
Claims 1-5, 7-13, and 15-20 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a system for transporting items to destination locations and recites, in part, “an orchestrator operable to, based at least on the identification data of the first item, pair the first item with a first transporter and, based at least on the identification data of the second item, pair the second item with a second transporter different than the first transporter … wherein the orchestrator is further operable to instruct the first transporter to align a selected shelf of the first transporter with the first docking location to receive the first item based at least on item destination information for the first item.”  These limitations, either alone or in combination, when considering the claim as a whole were not found in the prior art.  
The closest prior art is US Pub. No. 2017/0262796 to Wahlmeier et al. which discloses a product sortation system for an order fulfillment facility, the system comprising a conveyor assembly for conveying products to sortation stations which in turn convey the products to order consolidation stations, all on the basis of product and container identifiers.  However, Wahlmeier et al. does not describe or suggest an orchestrator configured to instruct a transporter to align a selected shelf of the transporter with a docking location based in part on product information.  Therefore, claim 1 is allowable as well as any claims 2-5 and 7-10 depending therefrom.
Secondly, independent claims 11 and 19 are allowable as each one recites features similar to those features in the limitations of claim 1 above.  Claims 12, 13, and 15-18 and 20 are allowable as they depend from claims 11 and 19 respectively.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655